Exhibit 10.4.15
CONTRACT OF EMPLOYMENT
This Contract of Employment (the “Contract”) is issued in accordance with the
Employment Rights Act 1996 as amended.
This Contract is dated the 7 May between the following parties:
PARTIES

     
Employer:
  Harris Interactive UK Ltd (the “Company”)
 
   
Registered Office Address:
  Waterman’s Park, High Street, Brentford, TW8 0BB

         
 
  Employee Name:   Robert Salvoni
(the “Employee”)
 
       
 
  Address:   48 Strawberry Hill Road
Twickenham
TW1 4PY
 
       
 
  Position:   Managing Director, Europe

1.   COMMENCEMENT OF EMPLOYMENT   1.1   The Employee’s employment with the
Company as stated above begins on 15 May 2009 (the “Commencement Date”) and will
continue unless and until terminated in accordance with the terms of this
Agreement.   1.2   The Employee’s period of continuous employment with the
Company began on 15 May 2009 and any previous employer does not count as part of
the Employee’s period of continuous service with the Company.   1.3   This
Agreement, the Letter of Offer dated 5th may 2009 (and all documents annexed
thereto) contains the entire terms of employment agreed between the Employee and
the Company and supersedes and replaces all prior negotiations agreements
arrangements or understandings between the Employee and the Company or any
Associated Company relating to your employment or services with the Company and
any Associated Company whether written or oral express or implied all of which
will be deemed to have been cancelled by mutual agreement. [No variation or
addition to this Agreement and no waiver of any provision will be valid unless
in writing signed by or on behalf of both parties.]   1.4   The Company’s
Employee Handbook as amended from time to time is provided by way of guidance to
the Employee during employment with the Company, and although it does not form
part of his/her terms and conditions of employment, he/she will be expected to
adhere to the policies, procedures and guidelines contained therein. The current
edition of the Handbook is available from the Human Resources department.   2.  
JOB DUTIES AND RESPONSIBILITIES   2.1   The Company employs the Employee in the
capacity of Managing Director, Europe. Neither the Employee’s job title or
his/her duties limits or defines what he/she may be required to do and the
Company has the right at any time during his/her employment to require him/her
to undertake any duties commensurate with those of the Managing Director,
Europe, and falling within his/her role and responsibilities and capabilities
even if they are undertaken by others from time to time or to require him/her to
undertake another role within his/her capabilities as the Company’s business
needs may from time to time determine.   2.2   The Employee shall devote all
his/her time, attention and skill to his/her duties of employment.   2.3   The
Employee’s work will initially be directed by Kimberly Till, CEO, or such person
as the Company may designate from time to time.   2.4   The Employee is required
to act in the best interests of the Company at all times and in accordance with
all the Company’s rules, regulations and policies from time to time in force.  
2.5   The Company may reasonably require the Employee (as part of the Employee’s
duties of employment) to perform duties or services not only for the Company but
also for any Associated Company where such duties or

 



--------------------------------------------------------------------------------



 



    services are consistent with the Employee’s duties to the Company. The
Company may in agreement with the Employee, assign his/her employment to any
Associated Company on the same terms and conditions as set out, or referred to
in this Contract.   3.   PLACE OF WORK   3.1   The Employee’s place of work will
be at our London office based at Watermans Park, High Street, Brentford, TW8 0BB
or at any premises from which the Company may operate from time to time.   3.2  
The Company may require the Employee to travel for the performance of his/her
duties. The Company will not require the Employee to work outside the United
Kingdom for a period of one month or more.   4.   PROBATIONARY PERIOD       The
first 12 (twelve) weeks after the Commencement Date will be considered a
probationary period during which either party may terminate the relationship
with one month’s written notice and on reasonable grounds. The Company reserves
the right to make a payment in lieu of notice.       The provisions contained in
this Agreement relating to Company Sick Pay, disciplinary and grievance
procedures and benefits (set out in clause 9) do not apply to your employment
during your probationary period.       The Company further reserves the right to
extend your probationary period should this be considered necessary by the
company.   5   SALARY   5.1   The Employee shall receive an annual salary of
£160,000 which will be payable in twelve (12) monthly installments on the last
working day of each calendar month, in arrears, less all applicable taxes and NI
contributions by bank transfer to a bank account of the Employee’s choice which
the Employee is required to notify to the Human Resources department on joining
the Company. Future increases to salary, if any, (which shall be entirely at the
Company’s discretion) will be notified to the Employee separately and will be
set out on the Employee’s itemised pay statement.   5.2   Pay for the full
calendar month is credited to the Employee’s account normally on the last
working day of each calendar month. Should the Employee commence or terminate
the Employee’s employment other than on a date at the start or end of the
calendar month, the Employee will receive salary proportional to the time worked
in that calendar month.   5.3   The Employee’s remuneration package must be
treated as confidential and must only be discussed internally with appropriate
Managers.   6.   HOURS OF WORK   6.1   The Employee’s basic hours of work are
37.5 hours per week. Normal working hours are 9:00 am to 5:30pm Monday to
Friday, with one hour for lunch. However, the Company reserves the right to
change the Employee’s start and finish times and the days upon which the
Employee works with reasonable notice.   6.2   The Employee will also be
required to work such additional hours as and when requested to do so by the
Company or when the proper performance of the Employee’s work so requires.
He/she will not be entitled to be paid extra remuneration for any such
additional hours worked in excess of his/her basic weekly hours.   6.3   All
hours worked are subject to the provisions of the Working Time Regulations 1998
unless the Employee signs an opt-out agreement under the terms of these
Regulations.   7.   PERFORMANCE AND SALARY REVIEW   7.1   An Employee’s salary
will be reviewed once a year (generally in October) and may or may not be
increased in the Company’s absolute discretion.   7.2   The Company reserves the
right to change the time of the annual salary review.   8.   EXPENSES AND
DEDUCTIONS   8.1   The Company will pay for, or the Employee will be reimbursed
for all reasonable out-of pocket expenses properly incurred in the performance
of the Employee’s duties, including reasonable travel, entertainment expenses,
which are approved by the Company and subject to the production of supporting
vouchers or receipts and subject to compliance with the expenses provisions set
out in the Company’s Expense Reimbursement Policy, as amended from time to time.

 



--------------------------------------------------------------------------------



 



  8.2   The Company will be entitled at any time during the Employee’s
employment and in any event on termination to deduct from his/her remuneration
under this Agreement or from any other sums owed or owing by the Company to
him/her any monies due from him/her to the Company including but not limited to
any outstanding loans, overpayments, advances, the cost of repairing any damage
or loss to the Group’s property caused by him/her or any holiday he/she has
taken in excess of his/her pro-rated leave entitlement accrued to the relevant
date.   9.   BENEFITS   9.1   The Employee, if eligible, will be able to
participate in the Company’s medical, other health, welfare and employee benefit
programmes including pension schemes (together “Schemes”) from time to time in
force.   9.2   The provision of benefits by the Company is subject to acceptance
and continuation of cover for the Employee by a scheme provider/insurer as the
Company may from time to time determine at rates acceptable to the Company and
to any conditions, exclusions or limitations which such insurer may propose and
without prejudice to the Company’s right to amend vary, substitute or terminate
such benefits at any time. If a scheme provider/insurer refuses for any reason
to provide the relevant benefits to the Employee under the applicable scheme,
the Company shall not be liable to provide (or compensate for the loss of) such
benefits.   9.3   These benefits provided by the Company may be subject to
Inland Revenue rules and PAYE requirements and deductions.   9.4   Full details
of the schemes, as amended from time to time, referred to above will be provided
to the Employee on joining the Company or on request from the Human Resources
Department.   9.5   Additional benefits associated with the Employee’s
employment, if any, will be set out in the Employee’s Offer Letter.   10.  
HOLIDAY ENTITLEMENT   10.1   In addition to the Public holidays normally
applicable in England, the Employee is also entitled to 25 working days’ paid
holiday in each complete calendar year providing that you work five days a week.
This basic entitlement includes three days’ paid holidays on dates to be
determined by the Company, although typically these will be for the period
between Boxing Day and New Year’s Day.   10.2   This entitlement increases to
28 days per calendar year after three full year’s service, and is pro-rated for
the period from the completion of the three years full service to the end of
that holiday/calendar year.   10.3   Employees are also allowed to ‘buy and
sell’ holidays up to a maximum of 5 days leave per annum. You will be advised of
the programme each December for the following holiday year, when you will be
expected to make your decision about opting to buy or sell holiday for the
following year. This buying and selling will only be allowed at this time in
December.   10.4   Employees who work part-time will have their holiday
entitlement pro-rated according to the hours that they work.   10.5   The
Company’s holiday year is from 1st January to 31st December.   10.6   All
holidays paid and unpaid must be previously agreed in writing with the
Employee’s Manager, giving reasonable notice in writing and will be subject to
the business needs of the Company. Not more than two weeks may be taken at any
one time, save at the Company’s discretion.   10.7   At the start and
termination of the Employee’s employment with the Company, the Employee’s
holiday entitlement will be calculated on a pro-rata basis for each complete
month the Employee has worked for the Company during the relevant holiday year
based on one-twelfth of the annual entitlement. Your entitlement to holiday pay
will accrue ratably throughout the year.   10.8   If, on the termination of the
Employee’s employment the Employee has exceeded their accrued holiday
entitlement, this excess will be deducted from the Employee’s final salary or
any other sums due to the Employee. If the Employee has holiday entitlement
still owing, the Company may pay the Employee a sum in lieu of accrued holiday
(less all applicable taxes and NI). For the avoidance of doubt, one day’s
holiday will be calculated on the basis of 1/260th of your salary.   10.9  
Holiday entitlement for one year should be taken in the same holiday year.
Failure to do so will result in forfeiture of any such accrued holiday not
taken. However if this has not been possible because of mutually agreed business
requirements, subject to their Manager’s discretion, 5 days holiday entitlement
can be carried over into January or February of the next year. Any unused
holiday entitlement after this period will be lost. No payment in lieu of any
untaken holiday will be made.

 



--------------------------------------------------------------------------------



 



  11.   ABSENCE, SICKNESS AND SICK PAY   11.1   On the first working day of
absence (other than pre-approved absence such as holiday), the Employee must
notify their Manager (or, in his/her absence, another Manager) before 10 a.m. If
the Employee is unable to telephone the Manager, the Employee must arrange for
his/her absence to be notified on his/her behalf.   11.2   The Employee must
continue to keep the Company informed on a daily basis for the first 5 working
days of absence.   11.3   A Self Certification Form must be submitted to cover
the whole of the absence period, even if it is just one day, in addition to a
Medical Certificate where appropriate. Entitlement to payment is subject to
notification of absence and production of medical certificates as required
above.   11.4   If the Employee’s absence from work lasts for more than 7
consecutive days (including Saturday and Sunday), the Employee must submit a
medical certificate (signed by a Doctor) to the Company. Medical certificates
should be submitted to the Company to cover the full period of the Employee
absence from the 7th consecutive day of illness. When a medical certificate
expires, the Employee should notify the Company on the first morning following
expiry if he/she does not intend to return to work.   11.5   Subject to the
Employee’s compliance with the notification procedures set out in this clause
11, the Company shall pay base salary in the event of absence due to sickness in
accordance with the Employee’s length of service as set out below and always
provided the total absence comprises no more than 6 separate periods of absence
within any 12 month period (“Company Sick Pay”).

      Length of Service   Period of Entitlement during any 12 month period
Up to 6 months
  5 days full pay
 
   
6-12 months
  2 weeks full pay
2 weeks half pay
 
   
1-2 years
  6 weeks full pay
6 weeks half pay
 
   
3 years and over
  13 weeks full pay
13 weeks half pay

11.6   Company Sick Pay is inclusive of any Statutory Sick Pay (“SSP”) to which
the Employee may be entitled, in respect of such absence and is subject to tax
and National Insurance deductions. After an Employee’s entitlement to Company
Sick pay has expired, sick pay will be made in accordance with the SSP
arrangements, if the Employee is eligible. Failure to comply with the Company’s
sickness procedures, failure to satisfactorily explain absence, or giving
misleading or false statements may lead to disciplinary action including in
serious cases, dismissal.   11.7   The Company reserves the right to require you
at its expense to submit to such medical examination by a medical adviser
nominated by the Company as the Company may from time to time require in the
event of prolonged, recurrent or frequent absence due to sickness or at any time
upon written request. You hereby give authority in accordance with the
provisions of the Access to Medical Reports Act 1988 for the medical advisor to
disclose the report of any such examination to the Company.   11.8   Entitlement
to the Company Sick Pay and SSP are subject to the Company’s right to terminate
the Employee’s employment, and the Company shall not be liable to provide, or
compensate for the loss of, such benefit (s).   11.9   Depending on the
circumstances, the Company reserves the right to terminate the Employee’s
employment with the Company at the end of the Company Sick Pay Period giving
appropriate notice in line with Section 14 below.

 



--------------------------------------------------------------------------------



 



12.   COMPANY PROPERTY   12.1   The Employee may not remove any money,
equipment, or other items of value belonging to the Company from its premises
except lawfully for the purposes of Company business or when specific written
permission is obtained from the Employee’s Manager. This is so, even though it
may be the Employee’s intention to return the property in due course.   12.2  
On the termination of the Employee’s employment with the Company, the Employee
shall immediately return to the Company, in accordance with its instructions,
all equipment, correspondence, records, specifications, notes, reports and other
documents and any copies thereof and any other property belonging to the Company
or any Associated Company (including, but not limited to, keys, laptops, mobile
phones, equipment and security passes) which are in the Employee’s possession or
under the Employee’s control. In respect of any such items or information held
on any computer or other equipment belonging to the Employee, the Employee
undertakes to delete any such items or information immediately on the
termination of your employment. The Employee shall, if so required by the
Company, confirm in writing his/her compliance with his/her obligations under
this clause.   12.3   The use of the Management Information Systems (“MIS” which
in this case includes email and the intranet usage) is restricted to approved
business purposes. Any other use is forbidden.   12.4   By signing this
Contract, the Employee acknowledge that all records, reports, correspondence, by
e-mail, software and other data and information generated by or residing upon
the MIS are property of the Company and may be used by it for any purposes
permitted by law. The Employee also agrees by signing this Contract, that the
Company can access all such data and information.   13.   HEALTH AND SAFETY  
13.1   It is a condition of employment that the Employee agrees to comply with
all medical, health and safety regulations applicable at any time.   13.2   The
Employer will take all reasonably practicable steps to ensure the Employee’s
health and safety and welfare while at work. It is the Employee’s legal duty to
take care of their own health and safety and that of their colleagues. The
Employee is referred to the Company’s Health & Safety Policy in the Employee
Handbook (and in particular, the Employee must report any incidents which have
or may have led to injury or damage and comply with any self-assessment
procedures relating to health and safety which the Company or any Associated
Company may establish from time to time). The Employee acknowledges his/her
responsibilities under the UK Health & Safety at Work Act (1974) in reducing the
risk of accidents in the workplace.   13.3   In the interests of health of all
employees, the Company operates a no smoking policy. It is a disciplinary
offence to smoke at any time on Company premises.   14.   TERMINATION OF
EMPLOYMENT   14.1   Upon successful completion of the probationary period and
subject to Clause 14.2 below, the length of notice is a minimum of 6 months by
either party.   14.2   The Company reserves the right to terminate the
Employee’s contract without notice, or without pay in lieu of notice, if the
Employee has committed an act of gross misconduct, gross negligence or in
material breach of any of the terms of his/her employment.   14.3   The Employee
agrees that the Company may at its absolute discretion make a payment or
payments (which may, at the Company’s absolute discretion, be paid in
installments) representing salary in lieu of any notice of termination of
employment which the Employee or the Company is required to give, subject to any
reduction under Clause 14.4 below. For the avoidance of doubt, such payment or
payments shall be paid less deductions for tax and NI contributions and less all
bonus/incentive, commission, or holiday entitlement which would have accrued to
the Employee had the Employee been employed until the expiry of his/her notice
entitlement under Clause 14.1 above. Further, the Employee shall have no
entitlement to such payment, or payments unless and until the Company notifies
the Employee in writing of its decision to make such payment(s) to the Employee.
  14.4   Where the Company decides to exercise its power under Clause 14.3 to
make any such payment(s) to the Employee, then the Employee undertakes to take
all reasonable and necessary steps to find alternative employment to commence
within a period equivalent to the notice period (or where notice has been
served, the unexpired period of notice) referred to in Clause 14.1 commencing on
the Termination Date.   14.5   The Company reserves the right to require the
Employee not to attend at work and/or not to undertake all or any of the
Employee’s duties of employment during any period of notice (whether given by
the Employee or the Company), provided always that the Company shall continue to
pay the Employee’s salary and contractual benefits whilst the Employee remains
employed by the Company. The Employee will comply with any conditions

 



--------------------------------------------------------------------------------



 



    laid down by the Company including but not limited to the prohibition of any
contact and/or dealings between the Employee and the clients and/or suppliers
and/or employees of the Company or any Associated Company.   14.6   On
termination of the Employee’s employment, the Employee must immediately return
to the Company all property in accordance with Clause 12.2 above.   14.7   The
Company shall have the right to suspend the Employee on full pay and benefits
pending any investigation into potential dishonesty, gross misconduct or other
circumstances which (if proved) would entitle the Company to dismiss the
Employee summarily.   14.8   The Company’s normal retirement age is 65.   15.  
DATA PROTECTION   15.1   From time to time the Company will ask the Employee to
provide personal information for Employee administration purposes. In
particular, the information will enable the Company to administer Employee
benefits, the payroll system, holiday and sickness records, performance
appraisals, promotion assessments, salary reviews, email systems, and to comply
generally with legal obligations. The information held may include sensitive
data relating to the Employee’s health and data held for equal opportunities
monitoring purposes.   15.2   The Company does, however appreciate that the
Employee may consider some information to be particularly sensitive, and will
let the Employee know when replies are not obligatory.   15.3   The Company will
from time to time need to make some of the Employee’s information available to
legal and regulatory authorities such as the local tax offices, to our
accountants, auditors, lawyers, and other outside professional advisers, and to
other parties which provide products and services to the Company such as IT
systems suppliers, pensions, benefits and payroll administrators as well as
other departments within the Company or any Associated Company.   15.4   By law
the Employee has certain rights of access and rectification of the personal
information the Company holds on the Employee. Please refer to the Human
Resources Department for details.   15.5   Periodically the Company will ask the
Employee to review and update the personal information that the Company holds.  
15.6   By signing this Contract, the Employee gives consent to the Company
processing, disclosure and transfer this data on the basis set out above.
Further details may be obtained from the Human Resources Department. The
Employee is encouraged to contact the Human Resources Department to check the
accuracy of his/her personal data and to notify any changes.   16.   POSITIVE
WORK ENVIRONMENT       In order that the Employer may maintain a positive work
environment for all employees, you must not engage in or permit any fellow
employee to engage in any sexual, racial, or other harassment of or unlawful
discrimination against any person (whether or not an employee of the Employer)
in the course of your employment with the Company.   17.   MRS (MARKET RESEARCH
SOCIETY) CODE OF CONDUCT       In order for the employer to fulfill its
obligations as a professional partner to the Market Research Society MRS, the
employee must not engage in or permit any fellow employee to engage in any
activities which are in breach of the MRS Code of Conduct.       The Code of
Conduct is designed to support all those engaged in market, social or opinion
research in maintaining professional standards. The Code is also intended to
reassure the general public and other interested parties that research is
carried out in a professional and ethical manner. Copies of the code are
available on the Intranet, or on the MRS website at
http://www.mrs.org.uk/standards/codeconduct.htm   18.   CONFIDENTIALITY   18.1  
The Employee will have access to, and be involved with information and material
of a highly confidential nature, which must be carefully protected.   18.2   The
Employee shall neither during his/her employment (except in the proper
performance of the Employee’s duties) nor at any time for a 12 month period
after its termination directly or indirectly

 



--------------------------------------------------------------------------------



 



  •   use for the Employee’s own purposes or those of any other person, company,
business entity or other organisation whatsoever; or     •   disclose to any
person, company, business entity or other organisation whatsoever;

any:

  •   trade secrets, or     •   confidential information amounting to a trade
secret

    relating or belonging to the Company or any of its Associated Companies
including but not limited to any such information relating to research
developments, processes, procedures, intellectual property, market research,
marketing techniques and plans, business plans and strategies, customer names
and other information related to customers, price lists, pricing policies and
financial information or other business and/or technical information and
materials, personnel information, including organisational charts,
organisational changes and employee listings in oral, demonstrative, written,
electronic, graphic or machine-readable form and any analyses, compilations,
studies or documents prepared by the receiving party, any document marked
“Confidential” (or with a similar expression), or any information which the
Employee have been told is confidential or which the Employee might reasonably
expect the Company would regard as confidential, or any information which has
been given to the Company or any Associated Company in confidence by customers,
suppliers and other persons.   18.3   The obligations contained in Clause 18.2
shall not apply to any disclosures required by law, and shall cease to apply to
any information or knowledge which may subsequently come into the public domain
after the termination of the Employee’s employment, other than by way of
unauthorised disclosure.   18.4   The Employee must not, whether during or after
employment, make or communicate (or cause or facilitate the making or
communication of) any oral or written statement to any representative of the
press, television, radio or other media on any matter connected with or relating
to the Company or any of its Associated Companies, without the prior written
consent of the Company.   19.   INTELLECTUAL PROPERTY/INVENTIONS       All
records, documents, papers (including copies and summaries thereof) and other
copyright protected works made or acquired by the Employee in the course of
his/her employment shall, together with all the worldwide copyright and design
rights in all such works, be and at all times remain the absolute property of
the Company.   20.   COMPUTER SOFTWARE       As an employee of the Company you
are under an obligation to comply with licence agreements entered into by the
Company. This means that you must not copy computer software or any related
documentation that includes user guides and user and user manuals.       If you
learn of any unauthorised copying of computer software or related documentation
you must notify a Director of the Company immediately.   21.   RESTRICTIONS
AFTER EMPLOYMENT   21.1   The Employee shall not for a period of 6 months after
the termination of their employment either on the Employee’s own account or for
any person, firm or company directly or indirectly offer employment to or
procure employment for any person known to the Employee, who was a director or
senior employee (whose work involved knowledge or use of confidential
information) of the Company or was providing consultancy services to the Company
at any time during the 6 months immediately prior to termination of the
Employee’s employment and with whom the Employee has dealt with in the 12 months
immediately prior to termination of the Employee’s employment;   21.2   The
Employee shall not for a period of 6 months after the termination of their
employment either on the Employee’s own account or for any person, firm or
company which shall be in direct competition with the Company or with any
Associated Company, directly or indirectly: -

  (a)   seek to solicit business from any customer, or     (b)   Have business
dealings with any customer

    with whom the Employee has dealt, or with whom employees reporting to or
under the direct control of the Employee had personal contact on behalf of the
Company or any Associated Company, with in the 12 months immediately prior to
termination of the Employee’s employment.

 



--------------------------------------------------------------------------------



 



21.3   The Employee shall seek not to interfere with any person, firm or company
who has at any time during the 12 months immediately preceding the termination
of the Employee’s employment, been a supplier of services or goods to the
Company from providing services or goods to the Company or prevent any such
person, firm or company.   22.   EXCLUSIVITY OF SERVICE / CONFLICT OF INTEREST  
22.1   The Employee is required to devote his/her full time, attention and
abilities to his/her job duties during working hours, and to act in the best
interests of the Company and its Associated Companies at all times.   22.2   The
Employee must not, without the prior written consent of the Company, in any way
directly or indirectly (i) be engaged or employed in, or (ii) concerned with (in
any capacity whatsoever) or (iii) provide services to, any other business or
organisation.   22.3   Subject to any written regulations issued by the Company
which may be applicable, neither the Employee nor his/her Immediate Relatives,
nor any company or business entity in which he/she or they have an interest, are
entitled to receive or obtain directly or indirectly any payment, discount,
rebate, commission or other benefit from third parties in respect of any
business transacted (whether or not by the Employee) by or on behalf of the
Company or any Associated Company and if the Employee, his/her Immediate
Relatives or any company or business entity in which he/she or they have an
interest, directly or indirectly obtain any such payment, discount, rebate,
commission or other benefit the Employee will forthwith account to the Company
or the relevant Associated Company for the amount received or the value of the
benefit so obtained.   22.4   The Employee confirms that he/she has disclosed
fully to the Company all circumstances in respect of which there is, or there
might be, a conflict of interest between the Company or any Associated Company
and the Employee, or his/her Immediate Relatives, and the Employee undertakes to
disclose fully and immediately to the Company any such circumstances which may
arise during his/her employment or in respect of which he becomes aware in
respect of other employees.   22.5   The Employee hereby warrants that he/she is
free to take up the employment and that there are no restrictions or terms in
any agreement whether verbal or otherwise which could prevent or hinder the
performance of his/her duties to the Company or any Associated Company or give
rise to any claim against or liability on the part of the Company or any
Associated Company. If at any time it becomes apparent that there may be such
restrictions or if any such claims are made or threatened, then the Company
reserves the right to terminate this Agreement forthwith without notice or to
make such changes to the terms of this Agreement or your duties as it considers
necessary in the circumstances.   23.   DISCIPLINARY AND GRIEVANCE PROCEDURE    
  The current edition of the Company’s Disciplinary and Grievance Procedures
(which may be amended from time to time) is available from the Human Resources
department and applies during your employment but does not form part of your
contract of employment.   24.   MISCELLANEOUS   24.1   The Company shall have
the right, on giving written notice of the changes envisaged at the earliest
opportunity (and in any event not later than one month after a change), to
change, delete or add to any of these terms and conditions of employment and any
such change or alteration will take effect from the end of that notice period or
such other later date as may be notified by the Company. Such notice may be
posted on company notice boards or notified to you direct. Every effort will be
made to consult with Employees where the change is of a substantial nature.  
24.2   This Agreement will be governed by and interpreted in accordance with
English law and the parties hereby submit to the exclusive jurisdiction of the
Courts of England and Wales except that this Agreement may be enforced in any
court of competent authority.   24.3   To be effective all notices and requests
relating to this Agreement must be in writing but may be delivered personally or
by first class recorded delivery post fax to the Company at its registered
office for the time being or to the Employee at his address as stated in this
Agreement or as notified from time to time.   24.4   A notice or request will be
deemed to have been served if personally delivered at the time of delivery if
posted at the expiration of 48 hours after the envelope containing the same was
delivered into the custody of the postal authorities, and if sent by fax at the
expiration of 12 hours after the same was dispatched.

 



--------------------------------------------------------------------------------



 



24.5   In proving service it will be sufficient to prove that personal delivery
was made or that the envelope containing such notice was properly addressed as a
pre-paid first class recorded delivery letter or that the fax was properly
addressed and dispatched.   24.6   There are no collective agreements in place
that relate to this employment.   25.   DEFINITIONS   25.1   An “Associated
Company” means any company twenty per cent or more of the equity share capital
of which is owned directly or indirectly by the Company (applying the provisions
of section 838 of the Income and Corporation Taxes Act 1988 in the determination
of ownership) or any subsidiary or holding company of the Company and a company
to which the Company or any such subsidiary or holding company renders
managerial administrative or technical services   25.2   “Company” shall include
the successors in title and assigns of the Company.   25.3   “Immediate
Relatives” shall include husband, wife, common law spouse, children, brothers,
sisters, cousins, aunts, uncles, parents, grandparents, and the aforesaid
relatives by marriage.   25.4   “Termination Date” means the date when the
Employee’s employment terminates.

Signed in duplicate
THE COMPANY
Signed on behalf of The Company:

         
By:
  /s/ Craig Fines-Allin
 
    Craig Fines-Allin     HR Director    

Date 5/7/09
THE EMPLOYEE
I understand and agree to the terms and conditions of my Contract of Employment
as set out above.

     
/s/ Robert Salvoni
 
Robert Salvoni
   
Employee’s signature
   

Date 5/15/09

 